Case 6:17-cv-00586-JDK-KNM Document 59 Filed 03/14/21 Page 1 of 2 PageID #: 3094




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

   STEVE R. BARNES,                               §
                                                  §
         Plaintiff,                               §
                                                  §
   v.                                             §   Case No. 6:17-cv-586-JDK-KNM
                                                  §
                                                  §
   PROVIDENT LIFE AND ACCIDENT                    §
   INSURANCE COMPANY,                             §
                                                  §
         Defendant.                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         Before the Court are Defendant Provident Life and Accident Insurance Company’s Motion

  for Summary Judgment or, Alternatively, for Judgment under Rule 52 (Docket No. 47) and

  Plaintiff’s Cross-Motion for Judgment (Docket No. 52). The case was previously referred to

  United States Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On February 23,

  2021, Judge Mitchell issued a Report and Recommendation (Docket No. 56) recommending that

  Defendant’s motion be granted and Plaintiff’s motion be denied. The parties did not file written

  objections.

         This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

  party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

  § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

  independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

  (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

  (extending the time to file objections from ten to fourteen days). Here, the parties did not file

  objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings



                                                 1
Case 6:17-cv-00586-JDK-KNM Document 59 Filed 03/14/21 Page 2 of 2 PageID #: 3095




  for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

  are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

  492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

  standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

           Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

  clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

  the Report and Recommendation of the United States Magistrate Judge as the findings of this

  Court.

           Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 56)

  be ADOPTED and that Defendant Provident Life and Accident Insurance Company’s Motion for

  Summary Judgment or, Alternatively, for Judgment under Rule 52 (Docket No. 47) is GRANTED

  and Plaintiff’s Cross-Motion for Judgment (Docket No. 52) is DENIED. Defendant’s denial of

  benefits is AFFIRMED and the case is DISMISSED with prejudice.

           So ORDERED and SIGNED this 14th day of March, 2021.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
